DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Applicant’s amendment to the claims filed October 3, 2022 is acknowledged.  Claims 277, 291 and 292 (currently amended) and 278-281, 284, 286-288, 290 and 293-295 (previously presented) will be examined on the merits.  Claims 282, 283, 285 and 289 were previously withdrawn and claims 1-276 were previously canceled. 

THE FOLLOWING INCLUDE NEW GROUNDS OF REJECTION NECESSITATED BY APPLICANT’S AMENDMENT

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 277-281, 284, 286-288 and 290-295 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Independent claim 277 recites the limitations “a) introducing a cartridge comprising a swab sample carried on a swab into an automatic sample processing device, wherein the swab is received in a swab container having a chamber at a distal end and a swab channel opening at a proximal end, wherein the swab channel couples to one end of the chamber”.  It is not clear if the swab container that receives the swab is part of the cartridge or is a separate carrier that is preloaded with the swab prior to placing the swab container in the cartridge.  Applicant points to Figure 20A of the drawings and paragraphs 124-126 of the specification to support the claim amendments.  The figure shows part 10 as the swab container comprising a vessel to receive the swab sample, but it is not clear if the vessel is separate from the cartridge and placed into part 30 of the cartridge after receiving the swab.  As described in paragraph 125, “arrows leading away from the swab vessel indicate how the swab vessel may be placed into a receptacle in the cartridge”, suggest the swab vessel is not inherently part of the cartridge.  In addition, it is not clear if the “swab chamber” or the “swab container” is equivalent to the swab vessel, as the specification only describes a swab vessel, but not a “swab chamber” or a “swab container”, and furthermore, there is no description in the specification of a swab channel.  Part 10 of Figure 20A suggests an opening near one end into which the swab may be placed which may be an opening to a channel, but that is not obvious in the figure.  Part 10 also shows a chamber-like structure at the opposite end which could connect to the channel, but it is not clear in the claims if the swab is placed into this channel, with the sample placed in or near the end comprising the chamber.  
In addition, claim 277 recites the limitation “i) a sample handling system configured to transport at least a portion of one of said samples”.  There is insufficient antecedent basis for “said samples” in the claim.  It is also noted that claims 278, 279, 284, 288 and 292 also recite “said sample” without sufficient antecedent basis in the base claim. 

Subject Matter Free of the Prior Art
4.	Claims 277-281, 284, 286-288 and 290-295 as currently amended are free of the prior art.  No prior art was found that teaches or suggests a method of detecting a disease marker as currently claimed.  As discussed in the previous Office Action, the prior art of Burd et al. (U.S. Patent Pub. No. 2009/0088336, cited on IDS of 04/01/2022) teaches methods, devices and systems for automated detection of analytes in a bodily fluid, including analytes and biomarkers associated with disease, disorders or stages of disorders, see Abstract and paragraphs 111 and 252), and while teaching many of the limitations of claims 277-281, 284, 286-288 and 290-295 as previously written, Burd does not teach a method wherein one of the samples comprises a swab sample carried on a swab, wherein the swab is entirely contained in the cartridge.  Furthermore, with regard to claim 277 as currently amended, Burd does not teach “a) introducing a cartridge comprising a swab sample carried on a swab into an automatic sample processing device, wherein the swab is received in a swab container having a chamber at a distal end and a swab channel opening at a proximal end, wherein the swab channel couples to one end of the chamber”.  The secondary reference of Henkin, R.I. (U.S. Patent Pub. No. 2011/0166166, cited on IDS of 10/04/2022) teaches methods and compositions for detection of biological substances in nasal specimens of a patient to detect a biological substance or element that is associated with a disease or condition (see Abstract and paragraph 4), and further teaches that samples may be obtained with a sample collection device such as a swab, spatula, filter pad or pipette, wherein a swab or other sample is received in a sample processing element comprising a swab holder or a swab processing insert that is tapered or angled to allow a single sample processing element to accommodate all types of swabs with differing amounts of fiber or wound to different levels of tightness to be held securely within the holder or insert, and wherein the sample collection step may be incorporated into a diagnostic device, such as a point-of-care diagnostic device (paragraph 58).  However, Henkin is silent with regard to “a) introducing a cartridge comprising a swab sample carried on a swab into an automatic sample processing device, wherein the swab is received in a swab container having a chamber at a distal end and a swab channel opening at a proximal end, wherein the swab channel couples to one end of the chamber”, as currently claimed.  It is noted that Figure 3 of Henkin depicts a channel- or tube-like structure that may receive a swab.  However, the tube is part of a kit for transporting samples, not part of a cartridge that is introduced into an automatic sample processing device. 

Response to Arguments
5.	Applicant's arguments filed October 3, 2022 have been fully considered but they are not persuasive. 
Applicant argues that the rejections of claims 291 and 292 under 35 U.S.C. 112(b) as being indefinite should be withdrawn since the claims have been amended to correct for antecedent basis.  The examiner agrees and therefore the rejection is withdrawn.  It is noted that a new rejection of claims 277-281, 284, 286-288 and 290-295 under 35 U.S.C. 112(b) as being indefinite has been made necessitated by the newly amended claims, as discussed above. 
Applicant then argues that the rejection of claims 277-281, 284, 286-288 and 290-295 under 35 U.S.C. 103 as being unpatentable over Burd et al. (U.S. Patent Pub. No. 2009/0088336, cited on IDS of 04/01/2022) in view of Henkin, R.I. (U.S. Patent Pub. No. 2011/0166166) should be withdrawn since the cited references fails to disclose all the features recited in independent claim 277 as currently amended.  In particular, Applicant argues that neither reference teaches the limitations wherein the “the swab is received in a swab container having a chamber at a distal end and a swab channel opening at a proximal end, wherein the swab channel couples to one end of the chamber”.  As discussed above, the examiner agrees that neither Burd nor Henkin teach or suggest these limitations.  Therefore, the rejection is withdrawn. 
  	With regard to the rejections of claims 277-281, 284, 286-288 and 290-295 under the judicially created doctrine of obviousness-type double patenting over claims 1-16 of U.S. Patent No. 10,522,245, claims 1-20 of U.S. Patent No. 10,283,217, claims 1-33 of U.S. Patent No. 9,916,428, claims 1-30 of U.S. Patent No. 9,529,976 and claims 184-190 and 192-204 of co-pending U.S. Application No. 16/382,593, Applicant indicated that they will consider filing a terminal disclaimer if the claims are otherwise in condition for allowance.  However, the examiner has determined that the claims as currently amended are distinct from the patented or co-pending claims, and therefore, the rejections are withdrawn. 
 
Summary
6.	Claims 277-281, 284, 286-288 and 290-295 are rejected under 35 U.S.C. 112(b) as being indefinite.  However, claims 277-281, 284, 286-288 and 290-295 are free of the prior art, as discussed above. 

Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Correspondence
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David C. Thomas whose telephone number is 571-272-3320 and whose fax number is 571-273-3320.  The examiner can normally be reached on 5 days, 9-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/David C Thomas/
Primary Examiner, Art Unit 1637